Citation Nr: 0001550	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of a U. S. Department of 
Veterans Affairs (VA) home loan guaranty indebtedness in the 
original amount of $18,929.76, plus accrued interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1984 to June 1988 
with approximately 24 years 3 months of prior service which 
has not been verified.  This appeal arises from a May 1994 
decision of the Columbia, South Carolina, Regional Office's 
(RO) Committee on Waivers and Compromises (Committee).  In 
this decision, the Committee determined that the veteran had 
acted in bad faith in not paying his home mortgage for which 
the VA had given a loan guaranty.  Thus, his request for a 
waiver of his original indebtedness totaling $18,929.76, plus 
accrued interest, was denied.  He appealed this decision.  As 
reflected in the June 1995 supplemental statement of the 
case, the Committee determined that there was no evidence of 
bad faith, fraud or misrepresentation by the veteran, but 
that the principles of equity and good conscience did not 
permit waiver of the debt.


REMAND

It is noted that the veteran requested a hearing before a 
traveling member of the Board of Veterans' Appeals (Board) in 
a substantive appeal (VA Form 9) received in December 1994.  
He was notified of the date of this hearing in a letter sent 
by the RO in early February 1999.  He failed to report to his 
scheduled hearing in mid-March 1999.  However, a review of 
the claims file indicates that the February 1999 letter was 
not sent to the address noted on the veteran's last 
correspondence with the RO.  In fact, the RO has been 
alternatively using two different addresses in its 
correspondence to the veteran.  Because of this confusion, it 
is not clear that the veteran received the notice for his 
March 1999 Board hearing.  Therefore, this case must be 
remanded to the RO so that the veteran's current address can 
be ascertained and an appropriate notice letter sent to the 
veteran.

In addition, the undersigned notes that the veteran has 
submitted pertinent evidence regarding his claim for waiver 
of recovery of his VA home loan guaranty indebtedness.  This 
consists of a letter and a Financial Status Report (VA Form 
20-5655) received in July 1997.  The last supplemental 
statement of the case (SSOC) was issued in June 1995 and it 
appears that the RO has not reviewed the July 1997 evidence.  
On remand, the RO should take the appropriate action to 
remedy this circumstance.  See 38 C.F.R. § 19.31 (1999).

Based on the above circumstances, the RO should complete the 
following action:

1.  The RO should review the evidence 
submitted by the veteran in July 1997, as 
well as any other evidence submitted 
since the June 1995 supplemental 
statement of the case and undertake all 
appropriate action.

2.  The RO should provide the veteran an 
accounting of the loan guaranty debt.

3.  The RO should schedule the veteran 
for the next available hearing before a 
traveling member of the Board located at 
the RO.  The RO's attention is directed 
to the veteran's last correspondence of 
record, his July 1997 Financial Status 
Report, which listed his last known 
residence.  Appropriate action should be 
taken to determine the veteran's current 
address and the RO's finding should be 
explicitly noted in the claims file.  
Notice of the scheduled Board hearing 
should be sent to this address.  
Thereafter, the case should be returned 
to the Board for final adjudication.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified 
to do so.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

